Citation Nr: 0218282	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  96-20 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for a skin 
condition.

2.  Entitlement to service connection for a cervical spine 
disability.



REPRESENTATION

Appellant represented by:	John P. Moylan, attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1944 to 
November 1946.

An October 1987 RO rating decision denied service 
connection for residuals of radiation exposure.  The 
veteran was notified of this determination in December 
1987 and he did not appeal.

In 1992, the veteran submitted an application to reopen 
the claim for service connection for residuals of 
radiation exposure.  This appeal comes to the Board of 
Veterans' Appeals (Board) from September 1994 and later RO 
rating decisions that denied service connection for a skin 
condition and cervical spine disability as secondary to 
radiation exposure.

The October 1987 RO rating decision denied service 
connection for residuals of exposure to radiation.  VA 
laws and regulations have been amended since the October 
1987 RO rating decision that provide for service 
connection for various diseases based on exposure to 
radiation.  Under the circumstances, the Board will 
consider the claims for service connection for a skin 
condition and a cervical spine disability based on 
exposure to radiation on a de novo basis, as did the RO.  
Spencer v. Brown, 4 Vet. App. 283 (1993).

In July 1998, the Board remanded the case to the RO for 
additional development.  The Board also asked the RO to 
consider the veteran's testimony at a hearing in October 
1997 as possible claims for service connection for 
cataracts, muscle atrophy, anxiety, and memory loss based 
on exposure to radiation in service.  Private medical 
reports in the record also indicate that the veteran has 
anxiety related to exposure to radiation in service.  The 
evidence of record constitutes claims for service 
connection for anxiety and cataracts.  38 C.F.R. 
§ 3.311(b) (2002) based on exposure to radiation.  Those 
matters have not been adjudicated by the RO and will not 
be addressed by the Board.  Those matters are referred to 
the RO for appropriate action.


FINDINGS OF FACT


1.  Skin conditions, including tumors, were not present in 
service or for many years later, and are not related to an 
incident of service, including exposure to radiation.

2.  A cervical spine disability, including degenerative 
changes, was not present in service or for many years 
later, and is not related to an incident of service, 
including exposure to radiation.


CONCLUSIONS OF LAW


1.  Chronic skin conditions, including tumors, were not 
incurred in or aggravated by active service; nor may such 
conditions be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2002).

2.  Degenerative disease of the cervical spine was not 
incurred in or aggravated by active service; nor may such 
a condition be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
1991 & Supp. 2002)) redefined VA's duty to assist a 
veteran in the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claims for service 
connection for a skin condition and a cervical spine 
disability, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed 
disabilities.  He and his attorney have been provided with 
a statement of the case and supplemental statement of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claims, that essentially notify 
them of the evidence needed by the veteran to prevail on 
the claims.  There is no identified evidence that has not 
been accounted for and the veteran's attorney has been 
given the opportunity to submit written argument.  In 
August 1999 and February 2001 letters, the RO notified the 
veteran of the evidence needed to substantiate his claims.  
Those letters and the July 1998 Board remand gave notice 
of what evidence the veteran needed to submit, and the 
July 1998 Board remand gave notice of what evidence VA 
would try to obtain.

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claims and that there is 
no prejudice to him by appellate consideration of the 
claims at this time without providing additional 
assistance to him in the development of his claims as 
required by the VCAA or to give the attorney another 
opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claims.  Hence, no 
further assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from November 1944 to 
November 1946.

Service documents, including documents received from the 
Department of the Navy, reveal that the veteran was a 
member of the US Occupation forces in the area of 
Nagasaki, Japan, in September 1945 and that the maximum 
exposure of radiation any member could have received was 
less than one rem.  Those documents also reveal that he 
participated in Operation CROSSROADS in 1946.  There was 
no dosimetry dose for him on that operation, but other 
crewmen who had been badged at that time had received 
doses ranging from zero to 0.800 rem.  His exposure was 
considered to have been well within the national 
occupational safety standards that permit 5 rems per 
calendar year.

Service medical records do not show the veteran was 
treated for skin or cervical spine problems.  The report 
of his medical examination in September 1946 for 
separation from service shows normal skin and spine.

VA and private medical records show that the veteran was 
treated and evaluated for various medical problems from 
1977 to 2002.  The more salient medical reports related to 
the claims being considered in this decision are discussed 
below.

A private medical report dated in June 1980 notes that the 
veteran had dermal growths.  It was noted that those 
growths were causing him mental anguish.

The veteran underwent a VA examination in July 1981.  He 
claimed that he had carcinoma due to exposure to radiation 
in service.  He was found to have residuals of resected 
lesions of the right and left neck, and right elbow; 
multiple papillomas of the right neck, chest, right thigh, 
and right lower quadrant; and a lipoma of the right upper 
quadrant.  It was noted that he had no residuals of 
radiation.

A private medical report shows that the veteran had 
surgery in October 1981 for seborrheic keratosis of the 
right thorax and 2 papillomas of the right thorax.

The veteran underwent a VA examination in July 1982.  He 
was found to have generalized dermatophytosis, tinea 
corporis, tinea cruris, and tenia pedis.

A private medical report dated in October 1982 notes that 
the veteran had had several tumors of the skin, classified 
as papillomas and seborrheic dermatitis.  The signatory, a 
medical doctor, opined that the lesions were not related 
to ionizing radiation.

A private medical report dated in October 1982 from the 
same physician who wrote the above October 1982 report 
notes that the veteran had neurodermatitis.  The physician 
opined that the skin condition was the result of anxiety 
related to exposure to radiation in service.

A private medical report dated in December 1982 from the 
same physician who wrote the above October 1982 reports 
notes that the veteran had dermatitis involving his chest, 
arms, and legs.  The physician opined that those 
conditions were a form of neurodermatitis caused by 
anxiety over his exposure to ionizing radiation.

A VA report shows that the veteran was hospitalized from 
March to April 1987.  The diagnoses included multiple 
lipomas.

The veteran underwent a VA neurological examination in 
January 1986 for evaluation of paresthesias in the right 
mid to lower thorax on the lateral aspect for a few weeks.  
No significant neurological deficits were found.  

A VA medical report shows that a MRI (multiple resonance 
imaging) scan was taken of the veteran's cervical spine in 
August 1991.  There were extensive degenerative changes 
within the cervical intervertebral disc spaces at C3-4, 
C4-5, C5-6, and C6-7 that was worse at C3-4, C4-5, and C5-
6.

The veteran testified at a hearing before the undersigned 
sitting at the RO in October 1997.  His testimony was to 
the effect that he had skin problems and a cervical spine 
disability due to exposure to radiation in service.  He 
testified to the effect that doctors had linked those 
conditions to his exposure to radiation in service.

In July 1998, the Board remanded the case to the RO for 
additional development.  The RO was instructed to asked 
the veteran to submit all reports of his treatment for 
skin and cervical spine problems, including medical 
opinions that linked those conditions to exposure to 
radiation in service.  A review of the record shows that 
the RO sent letters to the veteran requesting such 
information, but does not show receipt of any medical 
opinion linking the veteran's skin problems or cervical 
spine condition to exposure to radiation in service.

A VA report shows that a MRI scan of the veteran's 
cervical spine was taken in March 2002.  Severe 
degenerative disease of the cervical spine with severe 
narrowing of the disc spaces of C4, C5, C6. And C7 was 
found.  There was a margin of bony proliferation causing 
increased anterior-posterior diameter of the vertebrae.

A review of the record shows that a newspaper article was 
received concerning the effects of exposure to radiation.  
Also of record are photographs allegedly of the veteran 
and the ship he served on during World War II.  The record 
reveals that service connection is not in effect for any 
of the veteran's disabilities.




B.  Legal Analysis


In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that 
it resulted from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active 
service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for a disease based on 
ionizing radiation exposure in service when there is 
medical evidence linking it to such incident.  Combee v. 
Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  In the absence of 
competent medical evidence linking a disability to 
service, diseases specific to radiation-exposed veterans, 
such as various forms of cancers, listed under 38 C.F.R. 
§ 3.309(d) (2002) will be presumed to have been incurred 
in active service if the veteran participated in a 
"radiation risk activity" such as onsite participation in 
an atmospheric nuclear test.  38 C.F.R. § 3.309(d)(3)(ii).  
Other "radiogenic" diseases, such as various forms of 
cancer, listed under 38 C.F.R. § 3.311(b) (2002) found 5 
years or more after service in an ionizing radiation 
exposed veteran may be service-connected if the VA Under 
Secretary for Benefits, who may request an advisory 
medical opinion from the VA Under Secretary for Health, 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically and scientifically to ionizing radiation 
exposure while in service.

The term "radiation-exposed veteran" means either a 
veteran who while serving on active duty, or an individual 
who while a member of a reserve component of the Armed 
Forces during a period of active duty for training or 
inactive duty for training participated in a radiation-
risk activity.  The term "radiation-risk activity" 
includes the occupation of Hiroshima or Nagasaki, Japan, 
by United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946.  The term 
"occupation of Hiroshima or Nagasaki, Japan, by United 
States forces" means official military duties within 10 
miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, 
control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  38 C.F.R. 
§ 3.309(d)(3)(i),(ii)(B),and (vi).

With regard to the claim for service connection for a skin 
condition, the evidence shows that the veteran was exposed 
to ionizing radiation in service.  The service medical 
records do not show the presence of such a skin condition 
and the post-service medical records do not reveal skin 
conditions until 1980, many years after the veteran's 
separation from service.  There is no competent evidence 
linking the veteran's various skin conditions, including 
tumors, found long after service to an incident of 
service.

Statements and testimony from the veteran are to the 
effect that he has skin conditions due to exposure to 
radiation in service, but this lay evidence is not 
considered competent evidence because the record does not 
show that he has the training, education or experience to 
make medical diagnoses, statements or opinions.  38 C.F.R. 
§ 3.159(a)(1) (2002); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

An October 1982 private medical report contains the 
opinion that the veteran's skin conditions are not related 
to exposure to ionizing radiation in service.  The 
examiner who conducted the July 1981 VA examination also 
noted that the veteran had no residuals of exposure to 
radiation.  The doctor who wrote the October 1982 opinion 
also opined that the veteran had neurodermatitis related 
to anxiety due to radiation exposure, but service 
connection is not in effect for anxiety or any other 
disability.  Hence, secondary service connection is not 
warranted for any skin condition under the provisions of 
38 C.F.R. § 3.310(a) (2002) or the holding of the United 
States Court of Appeals for Veterans Claims (Court).  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran's skin conditions, including his various 
tumors, are not diseases specific to radiation-exposed 
veterans found in 38 C.F.R. § 3.309(d).  Therefore, 
service connection for a skin condition is not warranted 
on a presumptive basis under these regulatory provisions.

Nor is there competent evidence linking a skin condition 
of the veteran to an incident of service and none of his 
skin conditions are listed as a "radiogenic" disease under 
38 C.F.R. § 3.311(b)(2).  Hence, service connection for a 
skin condition as a "radiogenic" disease under the 
provisions of 38 C.F.R. § 3.311(b) is not warranted.

The preponderance of the evidence is against the claim for 
service connection for a skin condition, and the claim is 
denied.

With regard to the claim for service connection for a 
cervical spine disability, the evidence does not show the 
presence of a cervical spine disability in service or for 
many years after service.  Nor is there any competent 
evidence linking the veteran's degenerative disease of the 
cervical spine, first found long after service, to an 
incident of service, including exposure to radiation.  As 
noted above, the veteran's statements and testimony 
linking his cervical spine condition to exposure to 
radiation in service is not considered competent evidence.  
38 C.F.R. § 3.159(a)(1); Espiritu, 2 Vet. App. 492.  

Degenerative disease of the cervical spine is not a 
disease specific to radiation-exposed veterans found in 
38 C.F.R. § 3.309(d) that may be service connected on a 
presumptive basis.  Nor is his degenerative disease of the 
cervical spine a "radiogenic" disease listed under 
38 C.F.R. § 3.311(b)(2) that may be related to radiation 
exposure in service with an opinion from the VA Under 
Secretary for Benefits.  38 C.F.R. § 3.311(b)(1)(iii).

The preponderance of the evidence is against the claim for 
service connection for a cervical spine disability, and 
the claim is denied.

The benefit of the doubt doctrine is not for application 
with regard to the claims considered in this decision 
because the preponderance of the evidence is against those 
claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).



ORDER

Service connection for a skin condition is denied.

Service connection for a cervical spine disability is 
denied.



		
	N. R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 


